Case 4:20-cv-02698-YGR Document 23-3 Filed 07/17/20 Page 1 of 4




                      EXHIBIT C
Case 4:20-cv-02698-YGR Document 23-3 Filed 07/17/20 Page 2 of 4
             Case 4:20-cv-02698-YGR Document 23-3 Filed 07/17/20 Page 3 of 4


       the Resolution of Disputes through Document Submission contained in the Consumer Arbitration Rules,
       unless a party asks for a hearing or the arbitrator decides that a hearing is necessary.



Amounts Paid or Due

   • The Consumer has paid $0.00
   • $0.00 is now due from the Consumer and an invoice will separately follow. Please reference the invoice for
       payment options.
   •   The Business has paid $0.00
   •   $2,200.00 is now due from the Business and an invoice will separately follow. Please reference the invoice
       for payment options.
   •   Payment is now due by April 6, 2020.

Next Administrative Step

   • When appropriate fees and arbitrator compensation deposits are on hand, the AAA will administratively
       appoint an Arbitrator from the National Roster and we will provide you with the completed arbitrator
       appointment documents.
   •   Upon appointment of the arbitrator, the Case Management Fee is due from the Business. Send to my
       attention any requests to delay the appointment of the arbitrator. However, the Case Management Fee is
       incurred by the Business sixty (60) days from the date of this letter.

Cybersecurity and Privacy

   • Please review the enclosed AAA-ICDR® Best Practices Guide for Maintaining Cybersecurity and Privacy,
       and AAA-ICDR® Cybersecurity Checklist.

Online Settlement Tool and Mediation

   • We invite the parties to utilize the AAA WebFile® Online Settlement Tool, which affords you the ability
       to engage in online settlement negotiations. Through this tool, the parties can submit offers and
       counteroffers, as well as reject or accept these offers. For a step-by-step guide, please see the Online
       Settlement Tool Guide located on our website’s Consumer landing page, www.adr.org/consumer.
   •   Mediation is available to the parties at any time prior to the issuance of the award. If you would like more
       information about the AAA’s mediation services please contact me or visit AAAMediation.org.

Small Claims Court Option

   • We draw your attention to R-9 of the Consumer Arbitration Rules. If a party’s claim is within the
       jurisdiction of a small claims court, either party may choose to exercise the small claims option. If either
       party would like this matter decided by a small claims court, please send your written request to the case
       administrator and copy all other parties. If the parties disagree over whether the claim is within the
       jurisdiction of a small claims court, the case will proceed in arbitration and the arbitrator may make a final
       determination on whether the claim may proceed to small claims court.

Please review the enclosed Consumer Arbitration Reference Sheet for more information about topics, such as
AAA WebFile® and Cybersecurity and Privacy. Also, view our website at www.adr.org for additional
information regarding the administration process.

The AAA appreciates the opportunity to assist you with your dispute resolution needs.
Case 4:20-cv-02698-YGR Document 23-3 Filed 07/17/20 Page 4 of 4
